COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
CF JORDAN CONSTRUCTION,                                         No. 08-15-00127-CV
L.L.C.,                                        §
                                                                   Appeal from the
                         APPELLANT,            §
                                                                 205th District Court
V.                                             §
                                                              of El Paso County, Texas
LAZARO LOZANO,                                 §
                                                               (TC# 2013-DCV-1847)
                           APPELLEE.           §

                                      JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal with

prejudice and concludes the appeal should be dismissed with prejudice, in accordance with the

opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2015.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.